DETAILED ACTION
Claims 1-16 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claims 1 and 9 recite obtaining a preference matrix, obtaining a neighbor-score matrix from the preference matrix by computing neighbor scores, determining a set of user factors and a set of item factors, generating recommendations for one or more users and items, and generating recommendations for the new item.  Independent claim 1 further recites approximating, an item factor for a new item v.  Independent claim 9 further recites approximating the user factor for a new user u.

Step 2A, prong one: whether the claim recites a Judicial Exception? Yes
The limitations of obtaining a neighbor-score matrix by computing neighbor score, generating recommendations for one or more users, generating recommendations for the new item v and the new user u, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting a computer system, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the computer system, computing a neighbor-score matrix and generating recommendations encompasses a person manually computing a matrix and generating recommendations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitations of determining a set of user factors and a set of item factors by applying a decomposition method to the neighbor-score matrix, approximating an item factor, and approximating the user factor, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships and formulas and falls within the “Mathematical Concept” grouping of abstract ideas. 
Accordingly, claims 1 and 9 recite an abstract idea. 

Step 2A, prong two: whether the judicial exception is integrated into a practical application? No.
The claims as a whole do not integrate the recited judicial exception into a practical application.  Independent claims 1 and 9 recite obtaining a preference matrix. This limitation is insignificant extra solution activity of data gathering.  This limitations is not indicative of integration into a practical application because it is adding insignificant extra-solution activity to the judicial exception.  
Claims 1 and 9 recite a computer system. The computer system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B: evaluate whether the claim provides an inventive concept? No.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining a preference matrix is insignificant extra-solution activity, which would not amount to significantly more than the judicial exception. Further, obtaining data is a well understood, routine, and conventional activity, as similarly found by the court in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).  See MPEP 2106.05(d)(II).  The computer system amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.



Dependent claims: 
Dependent claims 2 and 10 recite determining the set of user factors and set of item factors comprises applying singular value decomposition. Dependent claims 3 and 11 recite generating the recommendation comprises performing dot product.  Dependent claims 4 and 12 recite partitioning a set of users into blocks, iteratively calculating a neighbor score matrix, and performing the decomposition method.  Dependent claim 6 recite approximating the user factor for a new user.  Dependent claim 14 recite approximating the item factor for a new item. Dependent claims 7 and 15 recite updating the set of user factors and item factors by applying the decomposition method.  Applying singular value decomposition, performing a dot product, partitioning a set of users, calculating a neighbor score matrix, performing the decomposition method, and approximating user factor and item factor are mathematical relationships and formula.  Thus, claims 2-4, 6, 7, 10-12, 14, and 15 fall within the “Mathematical Concept” grouping of abstract ideas. 

Dependent claim 5 and 13 recite storing only a subset of p neighbor scores.  Storing is insignificant extra solution activity of data outputting. These limitations are not indicative of integration into a practical application because they are adding insignificant extra-solution activity to the judicial exception.  These limitations are not sufficient to amount to significantly more than the judicial exception because they are insignificant extra-solution activity. Storing information is well understood, routine, and conventional activity as similarly found by the court in Versata Dev. Group Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334  (Fed. Cir. 2015).  See MPEP 2106.05(d)(II).  

Dependent claims 8 and 16 recite characteristics the preference matrix that is obtained. These limitations are insignificant extra solution activity of data gathering.  This limitation is not indicative of integration into a practical application because it is adding insignificant extra-solution activity to the judicial exception.  This limitation is not sufficient to amount to significantly more than the judicial exception because it is insignificant extra-solution activity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites “generating recommendations for the new item v.”  There is lack of antecedent basis for “the new item v.” Claim 9 recites approximating the user factor for a new user u. It is not clear if generating recommendation for the new item v is an error and should be generating recommendation for the new user u. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-7, and 9-15 of U.S. Patent No. 10,932,003 (‘003 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-16 of the instant claim are the broadening of claims 1, 4-7, and 9-15  of the ‘003 patent. The limitations recited in claims 1-16 of the instant claims are broader generalization of limitations recited in claims 1, 4-7, and 9-15 of the ‘330 patent.  Below is a comparison between exemplary claim 1 of the instant application and claim 1 of ‘003 patent.

Claim 1 of instant claim
Claim 1 of the ‘003 patent
1. A method for providing a recommendation to a user, the method comprising:
     obtaining, by a computer system, a preference matrix (R) representing a plurality
of preferences between a set of users and a set of items, wherein an entry in the preference matrix (R) for a user and an item indicates whether the user expressed preference for the item;
1. A method executed by a computer system that applies collaborative filtering to provide a recommendation to a user, the method comprising: 
     retrieving, by servers in the computer system and from a database, a binary matrix (R) that includes rows and columns of binary data for preferences of users on items;
     obtaining, by the computer system, a neighbor-score matrix (S) from the
preference matrix (R) by computing neighbor scores for the set of users and the set of items, wherein a neighbor score for a particular user and a particular item in the neighbor-score matrix (S) represents user-user similarity between preferences of the particular user and preferences of other users who have expressed preferences for the particular item in the preference matrix (R), or item-item similarity between preferences for the
particular item and preferences for other items that the particular user has expressed preferences for in the preference matrix (R);
applying, by the servers in the computer system, a neighborhood-based approach to convert the binary matrix (R) into a neighbor-score matrix (S) by computing neighbor scores for the users and the items, a neighbor score for a particular user and a particular item in the neighbor-score matrix (S) determined by performing a dot product between preferences of the particular user and preferences of other users who have expressed preferences for the particular item in the binary matrix (R), or by performing a dot product between preferences for the particular item and preferences for other items that the particular user has expressed preferences for in the binary matrix (R);
     determining a set of user factors and a set of item factors by applying a decomposition method to the neighbor-score matrix (S), a user factor representing a user in a latent space and an item factor representing an item in the latent space;
     applying, by the servers in the computer system, a singular value decomposition (SVD) to approximate the neighbor-score matrix (S) with a product of three matrices via the SVD; 
     calculating, by the servers in the computer system, a user factor for each of the users and an item factor for each of the items based on the SVD; 
     calculating, by the servers in the computer system, scores for user-item pairs, a score for a user-item pair generated by computing a dot product between the user factor and the item factor for the user-item pair; 
     sorting, by the servers in the computer system, the scores of the user item pairs to generate the recommendation to the user;
    generating recommendations for one or more users and items from the set of
user factors and the set of item factors;
     providing, by the servers in the computer system, the recommendation to a general-purpose computer of the user;
     approximating, by the computer system, an item factor for a new item v by:
                                
                                    
                                        
                                            V
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            v
                                            ,
                                            :
                                        
                                    
                                    ≈
                                    
                                        
                                            S
                                            (
                                            :
                                            ,
                                            v
                                            )
                                        
                                        
                                            T
                                             
                                        
                                    
                                    
                                        
                                            U
                                        
                                        
                                            r
                                        
                                    
                                
                            
where S(:, v) is a neighbor-score vector for the new item vindicating neighbor scores for the set of users and the new item v, Ur are the set of user factors for the set of users, and Vr(v, :) is the item factor for the new
item v; and
approximating, by the servers in the computer system, the item factor for a new-added item v by:
                                
                                    
                                        
                                            V
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            v
                                            ,
                                            :
                                        
                                    
                                    ≈
                                    
                                        
                                            S
                                            (
                                            :
                                            ,
                                            v
                                            )
                                        
                                        
                                            T
                                             
                                        
                                    
                                    
                                        
                                            U
                                        
                                        
                                            r
                                        
                                    
                                
                            
where S(:,v) is a neighbor-score vector for the new-added item v indicating neighbor scores for the users and the new-added item v, Ur are the user factors for the users, and Vr(v, :) is the item factor for the new-added item v; and updating the SVD when a number of the new-added items reaches a predetermined threshold.
generating recommendations for the new item v from the item factor for the new
item v and the set of user factors.
Examiner note: while claim 1 of ‘003 patent does not explicitly recite generating recommendation for the new item v from the item factor for the new item v and the set of user factors, this would have been obvious as claim 1 of ‘0003 patent recites providing recommendations from user and item factors, and item factor for the new item would be used in provide recommendation for new item.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ng et al. (US 2016/0371274) is cited to teach generating content item recommendation by generating a similarity matrix and reducing the similarity matrix using singular value decomposition.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121